Citation Nr: 0414447	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of status 
post prostatectomy due to prostate cancer claimed as a result 
of herbicide exposure.





ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from February 1963 to February 
1967.
 
The case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At present, this appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In substance, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by VA.  In pertinent part, this law 
redefines the obligations of VA with respect to the duty to 
assist.  The provisions of the VCAA apply to all claims for 
VA benefits, to include claims involving entitlement to 
increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development.

The veteran contends that his prostate cancer is related to 
exposure to Agent Orange during his active service on the 
aircraft carrier USS Intrepid (CVS-11).  On December 27, 
2000, the President signed HR 1291, the "Veterans Education 
and Benefits Expansion Act of 2001", which provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107- (H.R. 1291) 
(Dec. 27, 2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2003).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.  
Therefore, the veteran should be provided an opportunity to 
prove that exposure to Agent Orange during service actually 
caused his prostate cancer.  In addition, the veteran should 
be afforded a VA examination to determine the exact nature 
and etiology of his prostate cancer prior to final appellate 
review of the claim.

Therefore, to ensure full compliance with due process 
requirements by applying recent regulatory changes and to 
determine the nature and extent of any prostate cancer, the 
case is REMANDED to the RO for the following action:


1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  After the development described above 
has been completed, the veteran should be 
scheduled to undergo a VA examination, 
conducted by an appropriate specialist, 
to determine the etiology of the claimed 
prostate cancer.  All pertinent 
symptomatology and findings should be 
reported in detail.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed disorder.  Following an 
examination of the veteran and a review 
of his medical records and history, and 
all post-service medical records, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's prostate cancer is 
related to exposure to an herbicide 
agent, such as Agent Orange.  As well, 
the VA specialist should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's prostate 
cancer became manifest during his active 
service, was incurred in or aggravated 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998)..

5.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing the issue and 
concerns that are noted in this REMAND.  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




